Broyles, P. J.
This was a proceeding brought by the sheriff of Carroll county for the purpose of obtaining direction by a rule for the distribution of money in his hands, arising from a sale under a mortgage fi. fa. in favor of Williams & McCollister against Milton Barker, the fund *739being claimed by other fi. fas. placed in the sheriff’s hands. Under all the facts of the case it does not appear that the court, sitting without the intervention of a jury, erred in holding that the claim of Williams & McCollister was entitled to be first satisfied out of the fund, and that the balance, if any, should be paid to the Peoples Bank.
Decided August 3, 1917.
Money rule; from city court of Carrollton—Judge Beall. February 15, 1917.
Tí. D. Jackson, for plaintiffs in error.
Buford Boykin, contra.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.